MEMORANDUM ****
Andrea Kent appeals the district court’s summary judgment affirming the Commissioner of Social Security’s denial of her application for disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s summary judgment upholding the Commissioner’s denial of benefits, reviewing for substantial evidence and legal error the Commissioner’s decision. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). We affirm.
Substantial evidence supports the Administrative Law Judge’s (“ALJ”) denial of benefits because Kent failed to meet her burden to establish that her obesity, hypertension, right-eye blindness, abdominal hernia, and lower back pain, constituted a medically severe impairment or combination of impairments that significantly limit her ability to do basic work activities. See Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir.1995). Accordingly, the ALJ properly determined that Kent was not disabled. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.1999).
Substantial evidence supports the ALJ’s rejection of Kent’s subjective pain testimony because the ALJ made specific findings to support his determination that Kent’s complaints were exaggerated and that Kent failed to obtain treatment for her alleged pain. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.1995) (per curiam).
We reject Kent’s contention that the ALJ erred by not utilizing Social Security Ruling 00-3p.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.